DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in response to the amendment filed on 04/25/2022.
Claims 1-3, and 11-13 are amended.
Claims 1-20 are pending in the application. 

Response to Applicant’s Arguments
35 U.S.C. § 103 rejections	In the previous office action dated 12/24/2021, claims 1, 6-7, 9, 11, 16-17, and 19 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2017/0364571 by Lu et al. (hereinafter, "Lu") in view of U.S. Patent No. 9,319,267 by Buchko et al. (hereinafter, "Buchko") and U.S. Publication No. 2016/0070589 by Vermeulen et al. (hereinafter, "Vermeulen") and further in view of U.S. Publication No. 2015/0302037 by Jackson et al. (hereinafter, "Jackson"). Claims 2, 4-5, 12, and 14-15 were rejected under 35 U.S.C. § 103 as being unpatentable over Lu in view of Buchko, Vermeulen, and Jackson and further in view of U.S. Patent No. 7,409,310 by Wade (hereinafter, "Wade").	In the Remarks filed on 04/25/2022, starting near the middle of page 1, the Applicant argues that “Lu in view of Buchko, Vermeulen, Jackson, and Wade fails to teach or suggest amended claim 1”.  Specifically, the Applicant argues that “including in the first transaction an operation for storing the first event to be published in the database”.  The Applicant’s argument is fully considered.  However, the Examiner respectfully disagrees because the Applicant’s argument is not persuasive.  Specifically,	The Applicant argues “The required operations based on the values of the attribute and the other attribute recited in the amended claim element are not taught by Lu in view of Buchko, Vermeulen, and Jackson. For the claim element of "including in the first transaction an operation for storing the first event to be published to the database" included in the last response submitted on November 17, 2021, this Office Action adds Jackson for assertedly curing the deficiency of Lu, Buchko, and Vermeulen”.	Lu teaches the database (¶21) where there are one or more change records (Lu Abstract) and backing up of change records.  Wade teaches to backup data to a local database (Wade fig. 8, elements 808 and 810).  Jackson teaches to use a trigger to perform data synchronization and triggers are supported by insert, updated, delete operations (Jackson ¶19, ¶27, and ¶90).  The combination teaches every elements of the disputed limitation.  As a result, the prior art of record teaches the disputed limitation.  	The Applicant further argues near the bottom of page 2 of the Remarks, “Yet Jackson fails to teach or suggest the data synchronization, logging or publication to the external destination and data replication is responsive to (1) "determining that the first value of the attribute for the first event indicates that the publishing of the first event is to be delayed until the first transaction is rolled back or committed" and (2)(A) "a determination that a first value of another attribute for the first event indicates that the first event is to be published to the database" as required by the amended claim element.”	The Examiner respectfully disagrees.  Lu teaches “determining that the first value of the attribute for the first event indicates that the publishing of the first event is to be delayed until the first transaction is rolled back or committed” in ¶21-¶22 of Lu where non-eager terminology is described as that database changes are not applied until the transaction has been committed, and when non-eager is determined, the change record/s may be stored until a commit record is received and/or otherwise processed (Lu ¶47).  Wade teaches a determination that a first value of another attribute for the first event indicates that the first event is to be published to the database as already discussed above.  Lu in view of Wade teaches the condition for when to store data and where to store data.  It only remains of how to store the change data to the database.  It would be obvious for a person of ordinary skill in the art to question this in view of Lu and Wade.  Jackson teaches that to store the data, uses a trigger when the transaction is committed, to perform the data synchronization operation.  As a result, the combination teaches the disputed limitation.	Near the top of page 3 of the Remarks, the Applicant argues "determining that the first value of the attribute for the first event indicates that the publishing of the first event is to be delayed until the first transaction is rolled back or committed" AND (2)(B) "responsive to a determination that a second value of the another attribute for the first event indicates that the first event is to be published to a datastore that is different from the database." Lu and Buchko are cited for the operations in the second branch as previously presented, yet neither of the references teaches or suggests the value test on the attribute AND the another attribute for the first event. Since Vermeulen and Jackson are not cited for this branch of operations, the combination of Lu, Buchko, Vermeulen, and Jackson fails to teach or suggest the amended claim element as well.”	The Examiner respectfully disagrees because the argument is not persuasive.  As already discussed above, Lu teaches “determining that the first value of the attribute for the first event indicates that the publishing of the first event is to be delayed until the first transaction is rolled back or committed”.  Lu also teaches to store data to a remote database (Lu [0037] Replication client is configured to apply changes contained in the replication data to the target database. For example, replication client may access the target database through a public interface of target database server).  Wade teaches “responsive to a determination that a second value of the another attribute for the first event indicates that the first event is to be published to a datastore that is different from the database”, follow remote data logging procedure (Wade fig. 8, element 812, 814).   Since Lu teaches data replication to a remote database server, and the storing of the change records until the commit record (Wade ¶47, When the transaction associated with the change record/s is not an eager transaction, the change record/s may be stored until a commit record is received and/or otherwise processed), before perform the replication, and Wade teaches the storing of logging data locally and remotely, and the determining when the perform local or remote backup, it would be obvious to a person of ordinary skill in the art, when combine Wade into Lu to store data locally or remotely, the determination of whether to store locally or remotely must be made to know where to store the replication data taught by Lu.  As a result, the combination teaches the disputed limitation.	The Applicant further argues near the middle of page 3 of the Remarks, “Wade, the determinations are the steps to perform local logging procedures and remote logging procedures. The operation can have four combinations: (1) perform both local and remote logging procedures; (2) perform none of local or remote logging procedures; (3) perform local but no remote logging procedures; and (4) perform remote but no local procedures. Thus, the two logging determinations in Wade are based on two attributes (one for local and one for remote logging procedures), in contrast, the determination in amended claim 1 for the publication is based on one attribute ("the another attribute"). “ 	The Examiner respectfully disagrees.  Since a single variable or attribute can store many different values/enumerations.  Each can represent a combination listed above.  As a result, Wade teaches the disputed limitation.	The Applicant further argues near the middle of page 4 of the Remarks, “None of the Wade cited portion teaches or suggest the operations after the determination of the values of the another attribute, such as "including in the first transaction an operation for storing the first event to be published to the database" responsive to the first value of another attribute for the first event indicates that the first event is to be published to the database, or "storing the first event...determining... responsive to determining that the first transaction has been committed...responsive to determining that the first transaction has been rolled back..." responsive to the second value of another attribute for the first event indicates that the first event is to be published to a datastore that is different from the database”. 	The Applicant’s argument is moot because these limitations teaches the details of the storage operation (that Wade teaches), and the detail limitations above are taught by other references, not Wade.  As a result, the cited prior art teaches the disputed limitations.	The Applicant further argues starting near the bottom of page 4 of the Remarks, “The Office Action further cites Jackson paragraph [0019] for the motivation of combination for the reference "would help to make the transaction system more responsive and improving performance by using event, synchronous or asynchronous operations." Office Action, page 10. Yet the advantages of the first branch operations are not limited as such. As explained, such operation ("including in the first transaction an operation for storing the first event to be published to the database") in the same database offers further advantages. For example, as explained in Specification, the advantages include "effectively delay[ing] publication of the event until the transaction is committed, and effectively roll[ing] back publication of the event if the transaction is rolled back," thus "effectively expand[ing] the boundary of the transaction to include the publishing of the event" and "mak[ing] use of the database's existing functionality and avoids delays in publishing the event when the transaction is committed (e.g., because the database need not be monitored to determine that the transaction has been committed)." Specification, paragraph [0027]. None of the cited references, including Jackson and Wade, appears to teach or suggest motivation to achieve such advantages”.	The Examiner respectfully disagrees.  The prior art does not need to provide the same motivation as that of the instant application or provide all of the motivation that the instant application provides.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Jackson using trigger and asynchronous operation (¶19), which would not block other operations, and helps improve performance. As a result, the Applicant’s argument is not persuasive, and the cited prior art teaches all disputed limitations of the claimed invention.	Furthermore, necessitated by the amendment, the Examiner holds the Applicant’s argument is moot because new combination of references Lu et al. (US 20170364571 A1, hereinafter Lu) in view of Buchko et al. (US 9319267 B1, hereinafter Buchko) and further in view of HAO; Jack Jianxiu et al. (US 20120047539 A1, hereinafter Hao) and Hoffner et al. (US 20180129694 A1, hereinafter Hoffner) teaches all disputed limitations of independent claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20170364571 A1, hereinafter Lu) in view of Buchko et al. (US 9319267 B1, hereinafter Buchko) and Vermeulen et al. (US 20160070589 A1, hereinafter Vermeulen), Wade (US 7409310 B1, hereinafter Wade) and further in view of Jackson et al. (US 20150302037 A1, hereinafter Jackson)
	Regarding claim 1, Lu teaches a method for selectively publishing first and second events records of a database being updated, deleted, or inserted in a first and a second transaction (¶21), the method comprising:
	determining whether a first value of an attribute for the first event indicates that publishing of the first event is to be delayed until the first transaction is rolled back or committed (Lu [0021] In eager replication, at least part of a source transaction is applied on the target before the source transaction is committed; ¶22, “eager apply” refers to applying one or more database changes of a transaction before receiving an indication that the transaction has been committed on the source database, “non-eager” refers to a transaction for which no database changes will be applied until a commit record is received; Lu [0047] At decision block 306, it is determined whether the transaction associated with the change record/s is an eager transaction … a transaction may be treated as an eager transaction based on time and/or size, such as based on the number of change records received for the transaction and/or a memory limit for the transaction. Alternatively and/or in addition, a designation indicating that the transaction is an eager transaction may be received, such as in the replication data.);
	responsive to determining that the first value of the attribute for the first event indicates that the publishing of the first event is to be delayed until the first transaction is rolled back or committed (Lu [0047] … When the transaction associated with the change record/s is not an eager transaction, the change record/s may be stored until a commit record is received and/or otherwise processed), performing:
		storing the first event in a buffer as a buffered event (Lu [0047] … When the transaction associated with the change record/s is not an eager transaction, the change record/s may be stored until a commit record is received and/or otherwise processed),
		determining whether the first transaction has been rolled back or committed (Lu [0047] … When the transaction associated with the change record/s is not an eager transaction, the change record/s may be stored until a commit record is received and/or otherwise processed),
			responsive to determining that the first transaction has been committed (Lu [0049] At block 310, the transaction is completed and committed in accordance with the commit record),
			publishing the buffered event to a datastore that is different from the database (Lu Fig. 1:;
    PNG
    media_image1.png
    671
    708
    media_image1.png
    Greyscale
 Lu [0022] … “non-eager” refers to a transaction for which no database changes will be applied until a commit record is received; Lu [0032]: Replication client 108 is configured to perform replication on the target database based on replication data 106 for the source database. The target database is maintained by target database server 110 …; Lu [0049]: … When the commit record is received, any remaining unapplied change records for the associated transaction are applied; [Examiner note: the element 110 of the fig. 1 is the database server that receives the applied data, which is different from the source database server 102]), and
		determining whether a second value of the attribute for the second event indicates that the publishing of the second event is to be delayed until the second transaction is rolled back or committed (Lu [0021] In eager replication, at least part of a source transaction is applied on the target before the source transaction is committed; ¶22, “eager apply” refers to applying one or more database changes of a transaction before receiving an indication that the transaction has been committed on the source database, “non-eager” refers to a transaction for which no database changes will be applied until a commit record is received; Lu [0047] At decision block 306, it is determined whether the transaction associated with the change record/s is an eager transaction … a transaction may be treated as an eager transaction based on time and/or size, such as based on the number of change records received for the transaction and/or a memory limit for the transaction. Alternatively and/or in addition, a designation indicating that the transaction is an eager transaction may be received, such as in the replication data); and
	responsive to determining that the second value of the attribute for the second event indicates that the publishing of the second event is not to be delayed until the second transaction is rolled back or committed (Lu [0047] … If the transaction associated with the change record/s is an eager transaction, processing continues to block 308; Lu [0048] At block 308, the change record/s are applied to the target database. For an eager transaction, at least a portion of the change records associated with the eager transaction are applied before a commit record associated with the eager transaction is received and/or otherwise processed),
	publishing the second event to the datastore regardless of whether the second transaction is rolled back or committed (Lu [0047] … If the transaction associated with the change record/s is an eager transaction, processing continues to block 308; Lu [0048] At block 308, the change record/s are applied to the target database. For an eager transaction, at least a portion of the change records associated with the eager transaction are applied before a commit record associated with the eager transaction is received and/or otherwise processed).
	Lu does not explicitly disclose responsive to determining that the first transaction has been rolled back, discarding the buffered event.
	Buchko teaches responsive to determining that the first transaction has been rolled back, discarding the buffered event (Buchko col. 14 lines 4-15, If the transaction is to be rolled back in step 620, then any messages received by the client as a part of the transaction will be returned to the undelivered state by the primary system in step 621. Any messages stored in the transaction buffer will be discarded by the primary system in step 622 … the replication target deletes the messages stored in its transaction buffer as a part of the transaction in step 624);
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Buchko, which teaches to discard messages stored in transaction buffer when the transaction is rolled back, into the teaching of Lu to result in the aforementioned limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as both Buchko and Lu teaches database replication (see Buchko fig. 6).  Further incorporating Buchko’s teaching would help making the buffer available for other transactions, and better managing system resources.
	Lu in view of Buchko teaches the limitations of claim 1 (see discussion above).
	However, Lu in view of Buchko does not explicitly disclose events configured by a user.
	Vermeulen teaches events [are] configured by a user (Vermeulen [0181], … the logging service may be extensible by third parties or clients. In such an embodiment, a set of extensibility interfaces may be exposed, allowing organizations or individuals other than the operator of the logging service to add support for log-based transaction management for new data store types; [0184] As indicated in message area 2904, the costs of using the LCSG in the depicted embodiment may depend on the number and types of data stores whose transactions are to be managed using the logging service. Using elements 2907, the user may indicate how many different types of data stores are to be included in the LCSG for which the pricing is to be estimated or determined using web page 2901. For example, the client may select zero or more instances of a NoSQL database, zero or more instances of a relational database, zero or more instances of an in-memory database, and/or zero or more instances of other types of data stores. For several of the form fields shown on page 2901 including the data store count fields, the logging service may indicate default values (such as a default value of 1 for the number of No SQL database instances). In some embodiments, as the user fills in values in various form fields, data in other elements of web page 2901 may be updated instantaneously or near-instantaneously … ).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vermeulen, which teaches users configuring transaction events, into the teaching of Lu in view of Buchko to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as Vermeulen and Lu both teaches logging transaction data.  Further incorporating Vermeulen’s teaching provides flexible and convenient service for users to create their own configurations with respect to log data.	Lu in view of Buchko and Vermeulen teaches the aforementioned limitations of the claimed invention including having a database for storing data locally.	Lu already teaches using attributes of transaction data to determine how to process or route transaction data. Although the combination of Lu in view of Buchko, Vermeulen and Jackson teaches including in the first transaction an operation for storing the first event to be published to the database (see discussion above), the combination does not explicitly disclose the including is responsive to a determination that a first value of another attribute for the first event indicates that the first event is to be published to the database.  Furthermore, although the combination teaches storing the first event in a buffer as a buffered event … discarding the buffered event (see discussion above), the combination does not explicitly disclose the steps is responsive to a determination that a second value of the another attribute for the first event indicates that the first event is to be published to a datastore that is different from the database.	On the other hand, Wade teaches responsive to a determination that a first value of another attribute for the first event indicates that the first event is to be published to the database, perform local data logging (Wade Fig. 8:
    PNG
    media_image2.png
    847
    671
    media_image2.png
    Greyscale
; Wade fig. 8, element 808, element 810; Wade col. 15, lines 15-30: … After following the local logging procedures have been followed, or it has been determined that local logging has not been selected, the next step in the process is to determine 812 if remote logging has been selected. If remote logging has been selected, then the remote logging procedures are followed 814. These procedures can include transmitting asset tracking data for the interchangeable module from the base unit to the administrative computer); and
	responsive to a determination that a second value of the another attribute for the first event indicates that the first event is to be published to a datastore that is different from the database, perform remote data logging (Wade, fig. 8, element 812, element 814; see also Wade col. 15, lines 15-30).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wade, which teaches to determine if local or remote logging is selected before processing local logging or remote logging respectively, into the combined teachings of Lu, Buchko, and Vermeulen to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as both Wade and Lu teaches database logging.  Using Wade’s teaching would provide predictable result using known combining method since Lu already teaches using attributes of transaction data to determine how to process or route transaction data.	Although the combination of Lu in view of Buchko, Vermeulen and Wade teaches backing up data in a local database, the combination does not explicitly disclose: including in the first transaction an operation for storing the first event to be published to the database.	On the other hand, Jackon teaches including in the first transaction an operation for storing the first event to be published to a database ([0019], a component responsive to a trigger event that defines a database operation, the trigger event may perform at least one of a group comprising a synchronization of data with another database service, a logging of data to a logging service, a receipt of information to the database, and a publication of data to an external destination. In one embodiment, the trigger event may be specified as a synchronous or an asynchronous operation; see also ¶27; ¶90, Table join for Insert, Update, Select and Delete requests; Supports trigger events; and Utilizes WS Atomic Transaction for recoverability of the ACID programming model for table join, trigger events and data replication.; [Examiner remarks: a trigger event is part of the database ACID operation of a transaction that performs data synchronization, logging or publishing to an external destination and data replication]).
	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Jackson, which teaches to use trigger event for performing data replication into the teaching of Buchko, Vermeulen and Bao to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Jackson’s teaching would help to make the transaction system more responsive and improving performance by using event, synchronous or asynchronous operations (Jackson ¶19). In addition, both of the references (Jackson and Lu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data logging and data replication. This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claim 11, the claim is rejected for the same reason as that of claim 1 because the claim recites essentially the same limitations as that of claim 1.
Claims 1-2, 4-7, 9, 11-12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20170364571 A1, hereinafter Lu) in view of Buchko et al. (US 9319267 B1, hereinafter Buchko) and further in view of HAO; Jack Jianxiu et al. (US 20120047539 A1, hereinafter Hao) and Hoffner et al. (US 20180129694 A1, hereinafter Hoffner).
	Regarding claim 1, Lu teaches a method for selectively publishing first and second events (¶21), the method comprising:
	determining whether a first value of an attribute for the first event indicates that publishing of the first event is to be delayed until the first transaction is rolled back or committed (Lu [0021] In eager replication, at least part of a source transaction is applied on the target before the source transaction is committed; ¶22, “eager apply” refers to applying one or more database changes of a transaction before receiving an indication that the transaction has been committed on the source database, “non-eager” refers to a transaction for which no database changes will be applied until a commit record is received; [0047] At decision block 306, it is determined whether the transaction associated with the change record/s is an eager transaction … a transaction may be treated as an eager transaction based on time and/or size, such as based on the number of change records received for the transaction and/or a memory limit for the transaction. Alternatively and/or in addition, a designation indicating that the transaction is an eager transaction may be received, such as in the replication data.);
	responsive to determining that the first value of the attribute for the first event indicates that the publishing of the first event is to be delayed until the first transaction is rolled back or committed (Lu [0021] In eager replication, at least part of a source transaction is applied on the target before the source transaction is committed; ¶22, “eager apply” refers to applying one or more database changes of a transaction before receiving an indication that the transaction has been committed on the source database, “non-eager” refers to a transaction for which no database changes will be applied until a commit record is received; Lu [0047] … When the transaction associated with the change record/s is not an eager transaction, the change record/s may be stored until a commit record is received and/or otherwise processed), performing:
		storing the first event in a buffer as a buffered event (Lu [0047] … When the transaction associated with the change record/s is not an eager transaction, the change record/s may be stored until a commit record is received and/or otherwise processed),
		determining whether the first transaction has been rolled back or committed (Lu [0047] … When the transaction associated with the change record/s is not an eager transaction, the change record/s may be stored until a commit record is received and/or otherwise processed),
			responsive to determining that the first transaction has been committed (Lu [0049] At block 310, the transaction is completed and committed in accordance with the commit record),
			publishing the buffered event to a datastore that is different from the database (Lu Fig. 1:;
    PNG
    media_image1.png
    671
    708
    media_image1.png
    Greyscale
 Lu [0022] … “non-eager” refers to a transaction for which no database changes will be applied until a commit record is received; Lu [0032]: Replication client 108 is configured to perform replication on the target database based on replication data 106 for the source database. The target database is maintained by target database server 110 …; Lu [0049]: … When the commit record is received, any remaining unapplied change records for the associated transaction are applied; [Examiner note: the element 110 of the fig. 1 is the database server that receives the applied data, which is different from the source database server 102]), and
		determining whether a second value of the attribute for the second event indicates that the publishing of the second event is to be delayed until the second transaction is rolled back or committed (Lu [0021] In eager replication, at least part of a source transaction is applied on the target before the source transaction is committed; ¶22, “eager apply” refers to applying one or more database changes of a transaction before receiving an indication that the transaction has been committed on the source database, “non-eager” refers to a transaction for which no database changes will be applied until a commit record is received; [0047] At decision block 306, it is determined whether the transaction associated with the change record/s is an eager transaction … a transaction may be treated as an eager transaction based on time and/or size, such as based on the number of change records received for the transaction and/or a memory limit for the transaction. Alternatively and/or in addition, a designation indicating that the transaction is an eager transaction may be received, such as in the replication data); and
	responsive to determining that the second value of the attribute for the second event indicates that the publishing of the second event is not to be delayed until the second transaction is rolled back or committed (Lu [0047] … If the transaction associated with the change record/s is an eager transaction, processing continues to block 308; Lu [0048] At block 308, the change record/s are applied to the target database. For an eager transaction, at least a portion of the change records associated with the eager transaction are applied before a commit record associated with the eager transaction is received and/or otherwise processed),
	publishing the second event to the datastore regardless of whether the second transaction is rolled back or committed (Lu [0047] … If the transaction associated with the change record/s is an eager transaction, processing continues to block 308; Lu [0048] At block 308, the change record/s are applied to the target database. For an eager transaction, at least a portion of the change records associated with the eager transaction are applied before a commit record associated with the eager transaction is received and/or otherwise processed).
	Lu does not explicitly disclose responsive to determining that the first transaction has been rolled back, discarding the buffered event.
	Buchko teaches responsive to determining that the first transaction has been rolled back, discarding the buffered event (Buchko col. 14 lines 4-15, If the transaction is to be rolled back in step 620, then any messages received by the client as a part of the transaction will be returned to the undelivered state by the primary system in step 621. Any messages stored in the transaction buffer will be discarded by the primary system in step 622 … the replication target deletes the messages stored in its transaction buffer as a part of the transaction in step 624);
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Buchko, which teaches to discard messages stored in transaction buffer when the transaction is rolled back, into the teaching of Lu to result in the aforementioned limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as both Buchko and Lu teaches database replication (see Buchko fig. 6).  Further incorporating Buchko’s teaching would help making the buffer available for other transactions, and better managing system resources.	Lu already teaches using attributes of transaction data to determine how to process or route transaction data. The combination of Lu in view of Buchko does not explicitly disclose events configured by a user.  Although the combination of Lu in view of Buchko teaches including in the first transaction an operation for storing the first event to be published to the database (see discussion above), the combination does not explicitly disclose the including is responsive to a determination that a first value of another attribute for the first event indicates that the first event is to be published to the database.  Furthermore, although the combination teaches storing the first event in a buffer as a buffered event … discarding the buffered event (see discussion above), the combination does not explicitly disclose the steps is responsive to a determination that a second value of the another attribute for the first event indicates that the first event is to be published to a datastore that is different from the database.	On the other hand, Hao teaches [attributes are] configured by a user (¶67-¶73; ¶94, determine that the user has specified that images are to be backed up locally; ¶88, determine that the user has specified that images are to be backed up remotely; see also ¶89-¶101; ¶72, the user may enable image backup operations to be performed manually (e.g., when the user presses a button, or series of buttons on user device 210) by selecting box 729. If the user does not specify image backup timing and/or frequency settings 710, then the image diary application may, as a default, automatically backup the images when new images are stored to the user device 714; ¶73, if the user does not specify image backup location settings 730, then the image diary application may select one of the information security preferences as a default).
	responsive to a determination that a first value of another attribute for the first event indicates that the first event is to be published to the database, perform local data logging (Hao, determine that the user has specified that images are to be backed up locally (e.g., on local server 220); Fig. 9:
    PNG
    media_image3.png
    713
    986
    media_image3.png
    Greyscale
; Hao fig. 9, elements 915, 925, 930 and 935; see also Hao ¶88-¶101); and
	responsive to a determination that a second value of the another attribute for the first event indicates that the first event is to be published to a datastore that is different from the database, perform remote data logging (Hao fig. 9 elements 915, 920; see also ¶88-¶101).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hao, which teaches users configuring backup attributes and perform backup locally or remotely depending on the attribute, into the teaching of Lu in view of Buchko to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as Hao and Lu in view of Buchko both teaches data backup/synchronization operation.  Further incorporating Hao’s teaching provides flexible and convenient service for users to create their own configurations with respect to the data backup operation.	Lu in view of Buchko and Hao teaches the aforementioned limitations of the claimed invention including having a database for storing data locally.	Lu in view of Buchko and Hao does not explicitly disclose: including in the first transaction an operation for storing the first event to be published to the database.	Hoffner teaches including in the first transaction an operation for storing the first event to be published to a database (Hoffner [0005] … The event processor may receive the notification sent by the in-memory database. The event processor may include an event broker configured to read the notification and read whether the notification includes the at least one database table under a subscription request from the application. When a change to the at least one database table is committed, an after commit handler at the database may trigger a database notification handler to determine whether the event processor subscribes, on behalf of the application, to the change … The event processor may store subscriptions to a plurality of database table events …; [Examiner note: the after commit handler is disclosed to trigger a notification handler to send notification coupled to the finish of the commit operation.  As a result, the after commit handler is interpreted as part of the commit of the transaction. By only performing the operation at the commit of a transaction, Hoffner discloses that the trigger is only activated at the specified commit.  As a result, the commit must happens for the trigger to happen]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hoffner, which teaches to include an after commit handler to store subscriptions to database table events, into the teaching of Lu in view of Buchko, and Hao to result in the limitation.
	One of ordinary skilled would be motivated to do so as both Hoffner and Lu teaches logging of transaction data. Further incorporating Hoffner’s teaching would yield predictable result since combining the teachings is merely a known method of calling one process in response to another process.	Regarding claim 2, Lu in view of Buchko, Hao and Hoffner teaches the method of claim 1 (see discussion above) wherein the determining whether the second value of the attribute for the second event indicates that publishing of the second event is to be delayed until the second transaction is rolled back or committed is performed (Lu ¶21-¶22, [0047]) responsive to determining that the second value of the another attribute for the second event indicates that the second event is to be published in the datastore (Hao ¶88, ¶94). 	Lu in view of Buchko, Hao and Hoffner does not explicitly disclose the order of the determination of the value of the attribute and determination of the second value of the another attribute and their dependency (regarding responsive limitation).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try one of the two possible order of determinations and their dependency because they are merely an AND of the two determination operations, which means either order would work as well, and it would be obvious to try from finite number of possible options with reasonable expectation of success to result in the limitations of the claimed invention.	Regarding claim 4, Lu in view of Buchko, Hao and Hoffner teaches the method of claim 2, wherein the first value of the another attribute for the first event and the second value of the another attribute for the second event are configurable by a user (¶67-¶73; ¶94, determine that the user has specified that images are to be backed up locally; ¶88, determine that the user has specified that images are to be backed up remotely; see also ¶89-¶101; ¶72, the user may enable image backup operations).

	Regarding claim 5, Lu in view of Buchko, Hao and Hoffner teaches the method of claim 4, wherein the first value of the another attribute for the first event and the second value of the another attribute for the second event are default values (Hao ¶72, the user may specify a location by pressing a particular button, or series of buttons, on user device 210 when user device 210 is at a location at which the image backup operation is to be performed. In a further example, the user may enable image backup operations to be performed manually (e.g., when the user presses a button, or series of buttons on user device 210) by selecting box 729. If the user does not specify image backup timing and/or frequency settings 710, then the image diary application may, as a default, automatically backup the images when new images are stored to the user device 714; see also Hao ¶73; Hao teaches user providing various default values.  Lu in view of Buchko, Hao and Hoffner already teach all the recited attributes and corresponding values, it would have been obvious to a person of ordinary skill in the art to apply Hao’s teaching of default values to attributes and values already disclosed by Lu in view of Buchko, Hao and Hoffner to improve usability.

	Regarding claim 6, Lu in view of Buchko, Hao and Hoffner teaches the method of claim 1, wherein the first value of the attribute for the first event is configured by a user (Hao ¶94, determine that the user has specified that images are to be backed up locally).
	Regarding claim 7, Lu in view of Buchko, Hao and Hoffner teaches the method of claim 1, wherein the first value of the attribute for the first event is a default value (Hao ¶72-¶73).
	Regarding claim 9, Lu in view of Buchko, Hao and Hoffner teaches the method of claim 1, wherein the first and second transactions are one transaction or separate transactions (Lu [0047] At decision block 306, it is determined whether the transaction associated with the change record/s is an eager transaction. In one embodiment, the replication client determines whether a transaction is an eager transaction. For example, a transaction may be treated as an eager transaction based on time and/or size, such as based on the number of change records received for the transaction and/or a memory limit for the transaction. Alternatively and/or in addition, a designation indicating that the transaction is an eager transaction may be received, such as in the replication data. Determining whether the transaction is an eager transaction may also be based on dependency data to ensure that applying uncommitted database changes associated with the transaction will not violate any inter-transaction dependencies. The replication client may start to apply a transaction eagerly based on these and other factors. If the transaction associated with the change record/s is an eager transaction, processing continues to block 308. Otherwise, processing returns to block 302. When the transaction associated with the change record/s is not an eager transaction, the change record/s may be stored until a commit record is received and/or otherwise processed. [Examiner note: since the limitations of the claim covers various non-overlapping scenarios (the attribute’s value being delayed and not delayed and a transaction has been committed or rolled back), one or multiple transactions can be handled using the same teaching discussed above.  Lu teaches various scenarios in paragraph [0047] and referring to “the transaction”.  As a result, Lu teaches that the same transaction can be processed using the same process recited in the claim.  Furthermore, Lu also teaches multiple transactions are processed by the same system, see [0045], “At block 302, one or more change records are received by a replication client, such as replication client 208. The change record/s correspond to one or more database changes applied to a source database in a specific transaction. The change record/s may be read from a file, a network location and/or a streaming data source. Change record/s for the specific transaction may be interleaved with change records from other transactions, such as in replication data”]). 

Regarding claims 11-12, 14-17, and 19, the claims are article of manufacture claims corresponding to the method claims 1-2, 4-7, and 9.  The claims 11-12, 14-17, and 19 are rejected for the same reasons as that of claims 1-2, 4-7, and 9.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Buchko, Hao and Hoffner and further in view of McGee et al. (US 11086902 B2, hereinafter McGee).
	Regarding claim 3, Lu in view of Buchko, Hao and Hoffner teaches the method of claim 2, further comprising:		determining whether a first value of another attribute for a third event indicates that the third event is to be published in the database rather than the datastore (Hao, determine that the user has specified that images are to be backed up locally (e.g., on local server 220); Fig. 9:
    PNG
    media_image3.png
    713
    986
    media_image3.png
    Greyscale
; Hao fig. 9, elements 915, 925, 930 and 935; see also Hao ¶88-¶101).
		 (Hao fig. 9, elements 915, 925, 930, 935; see also Hao ¶88-¶101):
			determining whether a third value of an attribute for the third event indicates that the publishing of the third event is to be delayed until a third transaction is rolled back or committed (Lu [0047] At decision block 306, it is determined whether the transaction associated with the change record/s is an eager transaction … a transaction may be treated as an eager transaction based on time and/or size, such as based on the number of change records received for the transaction and/or a memory limit for the transaction. Alternatively and/or in addition, a designation indicating that the transaction is an eager transaction may be received, such as in the replication data);
		responsive to determining that the third value of the attribute for the third event indicates that the publishing of the third event is to be delayed until the third transaction is rolled back or committed (Lu [0047] … When the transaction associated with the change record/s is not an eager transaction), including in the third transaction an operation for storing the third event in the database ([Examiner note: the crossed over text is discussed below]; Hoffner [0005] … The event processor may receive the notification sent by the in-memory database. The event processor may include an event broker configured to read the notification and read whether the notification includes the at least one database table under a subscription request from the application. When a change to the at least one database table is committed, an after commit handler at the database may trigger a database notification handler to determine whether the event processor subscribes, on behalf of the application, to the change … The event processor may store subscriptions to a plurality of database table events provided by a plurality of applications including different types of applications; [Examiner note: the after commit handler is disclosed to trigger a notification handler to send notification.  As a result, the after commit handler is an equivalent to the operation that handles the storing the third event in the database which is part of the commit of the transaction. By only perform the operation at the commit of a transaction, Hoffner discloses that the trigger is only activated at the specified commit.  As a result, the commit must happens for the trigger to happen]); and
		responsive to determining that the third value of the attribute for the third event indicates that the publishing of the third event is not to be delayed until the third transaction is rolled back or committed (Lu [0047] … If the transaction associated with the change record/s is an eager transaction, processing continues to block 308; Lu [0048] At block 308, the change record/s are applied to the target database. For an eager transaction, at least a portion of the change records associated with the eager transaction are applied before a commit record associated with the eager transaction is received and/or otherwise processed), storing the third event in the database regardless of whether the third transaction is rolled back or committed ([Examiner note: the crossed over text is discussed below]).	Lu in view of Buchko, Hao and Hoffner does not explicitly disclose the order of the determinations determining that the first value of the another attribute … and  determining whether a third value of an attribute for the third event … (regarding the limitation responsive to).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try one of the two possible order of determinations and their dependency because they are merely an AND of the two determination operations that requires both conditions, which means either order would work as well, and it would be obvious to try from finite number of possible options with reasonable expectation of success to result in the limitations of the claimed invention.
	Lu in view of Buchko, Hao and Hoffner teaches the limitations of claim 3 (see discussion above).	However, the combination does not explicitly disclose responsive to determining that the third value of the attribute for the third event indicates that the publishing of the third event is not to be delayed until the third transaction is rolled back or committed, storing the third event in the database regardless of whether the third transaction is rolled back or committed ([Examiner note: Lu teaches that an undo log is stored remotely regardless of rolled back or committed, and Wade teaches that logging data can be stored locally.  The combination just does not explicitly disclose the limitation above]).
		McGee teaches storing the third event in the database regardless of whether the third transaction is rolled back or committed (McGee Fig. 2:
    PNG
    media_image4.png
    781
    923
    media_image4.png
    Greyscale
; McGee col. 4 lines 19-25, … the primary database 126a executes transactions and generates redo records … The transactions at the primary 126a will wait for the redo records to be received by the Repeater 226 before they receive acknowledgement of commits. Only after receiving this acknowledgement will the transaction be permitted to commit; [Examiner note: the redo log element 128a resides in the same database, which is Primary DB; The redo log records are created before the transaction can be committed]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McGee, which teaches to store logging data in a local database regardless of commit status, into the teaching of Lu in view of Buchko, Hao and Hoffner to result in the limitations of the claimed invention. 
		One of ordinary skilled would be motivated to do so as both McGee and the combination of Lu and Wade also teaches storing logging data locally regardless of commit status like McGee.  Further incorporating McGee’s teaching would yield predictable result since McGee explicitly provides the details the limitation, and the combining method is a known method of simply calling one process in response to another process. Incorporating McGee’s teaching also help achieving faster performance and better efficiency (McGee col. 5 lines 3-14).

Regarding claim 13, the claim is an article of manufacture claim corresponding to the method claim 3.  The claim 13 is rejected for the same reasons as that of claim 3.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Buchko, Hao and Hoffner and further in view of Nannra et al. (US 20180254841 A1, hereinafter Nannra).
	Regarding claim 8, Lu in view of Buchko, Hao and Hoffner teaches the method of claim 1, further comprising: 		responsive to the first transaction being committed, discarding the buffered event after the buffered event is stored in the datastore.		Lu in view of Buchko, Hao and Hoffner does not explicitly disclose discarding the buffered event after the buffered event is stored in the datastore.
		Nannra teaches discarding the buffered event after the buffered event is stored in the datastore (Nannra [0021] In various implementations, the transaction module 112 stores the transaction 22, and the timestamp 26 for the transaction 22, in the transaction buffer 120. In various implementations, the transaction buffer 120 stores transactions 22 that have not been stored (e.g., recorded) in the distributed ledger 160. In other words, in various implementations, the transaction buffer 120 stores transactions 22 that are pending storage into the distributed ledger 160. In various implementations, the transactions 22 are purged (e.g., removed) from the transaction buffer 120 after the transactions 22 are stored in (e.g., added to) the distributed ledger 160).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nannra, which to remove transactions in a buffer when the transactions are stored, into the teaching of Lu in view of Buchko, Hao and Hoffner to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Nannra and Lu teaches using buffer to store transaction data before the transactions are stored in persistent memory.  Further incorporating Nannra’s teaching help efficiently manage computing resources and improve performance.

Regarding claim 18, the claim is an article of manufacture claim corresponding to the method claim 8.  The claim 18 is rejected for the same reasons as that of claim 8.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Buchko, Hao and Hoffner and further in view of Kvalnes et al. (US 20190095448 A1, hereinafter Kvalnes).
	Regarding claim 10, Lu in view of Buchko, Hao and Hoffner teaches the method of claim 1 (see discussion above).
	Lu in view of Buchko, Hao and Hoffner does not explicitly disclose the first event is associated with a topic and the publishing the buffered event to the datastore causes the first event to be transmitted to one or more consumers that have subscribed to the topic.
	Kvalnes teaches the first event is associated with a topic and the publishing the buffered event to the datastore causes the first event to be transmitted to one or more consumers that have subscribed to the topic (Kvalnes [0011] … the user may subscribe to or be pushed content for particular topics, and be pushed content for an audient that the user is considered to be a part of; Kvalnes [0033] In example embodiments, the control flow message (CFM) is received from the publisher email server 130 and stored in the notification database 340; [0034] … determine whether the subscriber information at the receiver email server 140 indicates that the user subscribes to at least one feature of the article. If the article is relevant (e.g., the user subscribes to at least one feature of the article), then the EBA 350 forwards the notification to the receiver device 150 (e.g., forwards the notification to a notification service, which ultimately pushes the notification to the receiver device 150); [Examiner note: the notification database corresponds to the data store]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kvalnes, which teaches received messages that match topics that users subscribed to, are delivered to the users, into the combined teachings of Lu in view of Buchko, Hao and Hoffner to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as using Kvalnes’s teaching would help facilitate delivering relevant and accurate content to users (Kvalnes [0012]) and help reduce computing resource (Kvalnes [0013]).

Regarding claim 20, the claim is an article of manufacture claim corresponding to the method claim 10.  The claim 20 is rejected for the same reasons as that of claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11080148 B2 - a computer program product for performing data replication and backup. The method comprises performing a first data replication of a production site storage to a replication site storage and performing a first backup of the production site storage to a production site backup storage.
US 20210089556 A1 - back up of write requests may be performed asynchronously to send write requests to be stored in secondary storage which may be remote from data store as part of an archived version of the data.
US 7774790 B1 - An event logging and analysis mechanism which creates an event object for event of an application to be logged. The event logging mechanism logs into the event object the start time, end time and other information regarding the event.
US 9626254 B2 - backup host may either store the backed-up data locally, or may store the data on to an external backup storage unit. Identify the type of backup storage unit utilized for the backup, such as local or external to the backup host.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/30/2022
/V.H.H/
Examiner, Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162